ON MOTION

ORDER

All Defendants-Appellees move for briefing and argument on remand from the Supreme Court of the United States.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate issued on September 1, 2005, is hereby recalled and the appeal is reinstated.
(2) The case shall be returned for consideration to the original merits panel.
(3) Appellees’ motion is granted to the extent that the parties are directed to simultaneously submit, within 30 days, briefs of not more than 10 pages in length stating what action they believe this court should take in response to the action of the Supreme Court vacating the prior decision of this court and remanding the case to this court for further consideration in light of MedImmune, Inc. v. Genentech, Inc., 549 U.S. -, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007). An original and eleven copies of all briefs shall be filed, and two copies served on opposing counsel.
(4) Oral argument will be scheduled if it is deemed necessary.